Citation Nr: 0014312	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to 
September 1957.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which reopened the 
veteran's claim and denied service connection for right ear 
hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An October 1997 Board decision denied service connection 
for hearing loss of the right ear. 

3.  Evidence added to the record since the October 1997 Board 
decision is cumulative, and when viewed in conjunction with 
the evidence previously of record, is not so significant it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the October 1997 Board decision 
denying service connection for hearing loss of the right ear 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38  C.F.R. §§ 3.102, 3.156(a) 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran continues to maintain that the in-service noise 
exposure that resulted in his service-connected left ear 
hearing loss also resulted in his hearing loss of the right 
ear.  Accordingly, a favorable determination is requested.

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material evidence claim in his favor 
under a standard which has since been overruled by the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  That standard was more 
stringent than considered herein.  As such, the Board finds 
that the veteran is not prejudiced by the initial analysis of 
her new and material evidence claim under the new case law by 
the Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

An October 1997 Board decision denied service connection for 
right ear hearing loss.  The Board decision held that there 
was no evidence of complaints, findings, symptoms, or 
diagnoses of right ear hearing loss during service or until  
1995, and that there was no evidence of a nexus between the 
veteran's service and the current right ear hearing loss.  

The October 1997 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 1991).  A final decision cannot be reopened and 
reconsidered by the Board unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Evidence considered by the October 1997 Board decision 
included the veteran's service medical records, which were 
negative for any complaints of hearing loss relating to the 
right ear or any other indication of a hearing loss of the 
right ear. 

Also considered were 1994 and 1995 private audiology reports.  
A September 1995 report from Great Plains Hearing & Speech 
Associates, Inc. indicates that the veteran complained of 
increasing difficulty hearing others, and reported a history 
of noise exposure during the military.  It was found that the 
veteran had a true sensorineural hearing loss of unclear 
origin, possibly progressive, in each ear.  It was believed 
that the veteran's difficulties with understanding were 
related to the high frequency loss in the right ear, which 
interfered with his ability to perceive many softer 
consonants.  The diagnosis was right ear mild to moderately 
severe mid to high frequency hearing loss, and left ear mild 
to profound sensorineural hearing loss, with mild right ear 
and profound left ear impairment of auditory discrimination.

Right ear hearing loss disability for VA purposes was 
demonstrated on VA examination in July 1996.  The veteran 
reported a history of military noise exposure.  

Evidence submitted since the Board's October 1997 decision 
includes a January 1998 statement by Song P. Lee, M.D. that 
it was possible that the veteran's right ear hearing loss was 
from a noise-induced situation, and that it was also possible 
that it was due to the aging process.  Additional evidence 
submitted also included a duplicate copy of a May 1994 
audiology report considered by the Board in its October 1997 
decision, as well as a July 1987 audiology report providing a 
diagnosis of right ear mild high frequency sensorineural 
hearing loss, the report of an August 1987 MRI of the head 
that was essentially negative, undated treatment notes 
providing a diagnosis of left ear sensorineural hearing loss, 
a January 1998 audiology report noting a history of noise 
damage in service when severe left ear hearing loss was 
identified, and treatment reports dated from 1996 to 1998.  
In addition, outpatient VA treatment records show that in 
1997 the veteran ordered and received new hearing aids. 

In correspondence received in February 1999, the veteran 
asserts that his right ear hearing loss was related to, or 
secondary to, his service-connected left ear hearing loss.  

The May 1994 audiology report is a duplicate of evidence 
considered by the Board in its October 1997 decision and 
cannot be the basis for the reopening of the veteran's claim. 

Although the remainder of the materials associated with the 
claims file since the October 1997 Board decision are new in 
that they were not previously of record, they are not 
material to the veteran's claim for service connection for 
right ear hearing loss.  They do not address any criteria 
necessary to the establishment of service connection for 
right ear hearing loss that was missing at the time of the 
October 1997 Board decision.  

What was missing at the time of the October 1997 Board 
decision was competent (medical) evidence of a nexus between 
the veteran's right ear hearing loss disability for VA 
purposes initially demonstrated after service, and his active 
service, or evidence of continuity of symptomatology since 
service.  The recently submitted post-service private and VA 
treatment reports do not provide this evidence.  They provide 
no medical opinion, based on the veteran's medical records, 
as to the etiology or history of the veteran's current right 
ear hearing loss.  

The additional clinical evidence is cumulative of that 
previously submitted as it merely documents symptoms and 
treatment approximately three decades after the veteran's 
service.  None of the reports provide any medical opinion, 
based on the veteran's medical records, as to the etiology or 
history of the veteran's right ear hearing loss.  To the 
extent that a January 1998 audiology report notes a history 
of noise damage in service, it does so in conjunction with 
identified left ear hearing loss.  Moreover, it is not shown 
to be other than a recitation of the veteran's own 
subjectively reported history.  As such, this statement of 
history is not probative or material to the etiology of the 
claimed disability.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

Likewise, Dr. Lee's January 1998 statement fails to provide 
material evidence to reopen the veteran's claim.  Dr. Lee's 
statement fails to indicate that it is at least as likely as 
not that the veteran's current right ear hearing loss is the 
result of noise-exposure during active duty.  Rather, Dr. 
Lee's statement merely recognizes the possibility that the 
current right ear hearing loss was the result of unspecified 
noise exposure (apparently as likely to have occurred after 
service as during service) or the aging process.  The 
statement makes no opinion as to which explanation is more 
likely.   

The February 1999 assertion by the veteran that his current 
right ear hearing loss is related to or secondary to his 
service-connected left ear hearing loss is essentially 
duplicative of assertions considered by the October 1997 
Board decision, and also fails to constitute new and material 
evidence to reopen his claim.  Moreover, while the veteran is 
competent to describe his observations relative to his 
health, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the veteran's assertion is 
not material, and does not warrant reopening the veteran's 
claim. 

In light of the above, the Board concludes that the newly 
submitted evidence considered in conjunction with the record 
as a whole, is not new and material so as to warrant 
reopening the previously denied claim for service connection 
for right ear hearing loss.

In reaching this decision, it is acknowledged that the August 
1998 rating decision found that new and material evidence had 
been submitted to reopen the previously-denied claim for 
service connection for right ear hearing loss.  As noted 
above, pursuant to 38 U.S.C.A. § 7104(b) the Board does not 
have jurisdiction to consider a claim previously adjudicated 
unless new and material is presented, and before the Board 
may reopen such a claim, it must so find; and what the RO may 
have determined in this regard is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  As this is a 
mandatory jurisdictional requirement, if the Board finds that 
no such evidence has been presented, its analysis must end at 
that point.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
As "jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues," McGinnis v. Brown, 4 Vet. App 
239, 244 (1993); and as "[a] jurisdictional matter may be 
raised at any stage" of a proceeding, AB v. Brown, 6 Vet. 
App. 35, 37 (1995) quoting Phillips v. General Servs. Admin., 
924 F.2d 1577, 1579 (Fed.Cir. 1991), the Board is not 
precluded from finding that the veteran has failed to present 
new and material to reopen his claim.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for right ear hearing loss is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

